Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
  DETAILED ACTION
This Office Action is in response to the Applicant's communication filed on 11/02/2020. In virtue of this communication, claims 1 – 29 are currently pending in the instant application.
Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
3.	Claims 1, 5 - 7, 10 - 14, 16 - 17, 19 - 20, 22 - 24, and 26 - 29 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 23 of   U. S. Patent No.10, 856,142 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because all limitations in claims 1, 5 - 7, 10 - 14, 16 - 17, 19 - 20, 22 - 24, and 26 - 29 of the instant application for using virtual subscriber identity to perform communication and combine the charges for first device and second device using virtual subscriber identity to access the network, which are found in the limitations of the claims 1 – 23 of U. S. Patent No.10, 856,142 B2.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1 – 29 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (hereinafter “Li”) (Pub # US 2016/0164883 A1) in view of Jerath et al. (hereinafter “Jerath”) (Pub # US 2013/0095784 A1).
Regarding claims 1 and 7, Li discloses a method comprising: 
sending, by a second device (see active device 15 in Fig. 1), a request for allocating a virtual subscriber identity for a first 30device (see inactive device 20 in Fig. 1) to a server (see carrier ID server 28 in Fig. 1) (see [0032], [0033] for the active device  requests temp-ID from server for the inactive device); 
sending, by the second device, a data package to the first device via a short range communications connection, wherein the data package comprises first information (i.e., tempID) associated with the virtual subscriber identity corresponding to a communication number of the second device (see [0016] - [0019], [0026] – [0031] for transferring the data from an active device to another inactive device using local connectivity, see [0033], [0034], [0036], [0038] for after receiving the tempID from the carrier ID server, active device transmits the tempID to inactive device and allows the SIM credentials to be transferred virtually to easily move his/her telephony account, 
65receiving, by the first device, the data package from the second device via the short range communications connection (see [0017] - [0020], [0026], [0027] for transferring the data, i.e., the virtual SIM credential, from an active device to another inactive device using Bluetooth, NFC, etc.) ;
obtaining, by the first device, the virtual subscriber identity according to the first information in the received data package (see [0036], [0038] for the inactive device receives tempID which behaves just like an actual SIM credential, see [0065] for the device function associated with virtually transferring SIM credentials); and 
5accessing, by the first device, a network (see network 10 in Fig. 1) via the virtual subscriber identity (see [0036] for the inactive device forwards the received tempID to the carrier ID server and requests a connection to the carrier network, and the carrier ID server authenticates the inactive device for connection to the network).
Li teaches sharing access to the carrier network between the first and second device, the link shared between the TIMSI (which behave as virtual SIM credentials on the carrier network) of the first device and the IMSI of the second device, and transferring SIM credentials from active device to inactive devices allows the subscriber to easily move his/her telephony account, phone number, and carrier network access from one mobile device to another device.
Li does not specifically disclose that a first charge generated for the virtual subscriber identity when the first device accesses the network via the virtual subscriber identity is added to a second charge associated with the communication number of the 
Jerath teaches wherein a first charge generated for the virtual subscriber identity when the first device accesses the network via the virtual subscriber identity is added to a second charge associated with the communication number of the second device according to an association between the virtual subscriber identity of the first device and the communication number (see Jerath, [0036] where Jerath discussing performing correcting billing by making a call detail record ‘CDR’ that associates the VIMSI with the actual IMSI).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Li (which already associates the VIMSI with the actual IMSI), and have add a first charge generated by the virtual subscriber identity to a second charge associated with the communication number of the second device according to the charge association when the first device accesses the network via the virtual subscriber identity, as taught by Jerath, thus allowing shared usage of data services from a mobile device by using a virtual SIM, as discussed by Jerath (see Jerath, [0014]). 
Regarding claims 14, 17, and 28, Li discloses a method, implemented by a first device (see inactive device 20 in Fig. 1), comprising: 
receiving a data package from a second device (see active device 15 in Fig. 1) having a communication number via a short range communications connection (see [0017] - [0020], [0026], [0027] for transferring the data, i.e., the virtual SIM credential, from an active device to another inactive device using Bluetooth, NFC, etc.), wherein 
obtaining the virtual subscriber identity according to the first information in the received 35data package (see [0036], [0038] for the inactive device receives tempID which behaves just like an actual SIM credential, see [0065] for the device function associated with virtually transferring SIM credentials); and 
66accessing a network a network (see network 10 in Fig. 1) via the virtual subscriber identity (see [0036] for the inactive device forwards the received tempID to the carrier ID server and requests a connection to the carrier network, and the carrier ID server authenticates the inactive device for connection to the network).
Li teaches sharing access to the carrier network between the first and second device, the link shared between the TIMSI (which behave as virtual SIM credentials on the carrier network) of the first device and the IMSI of the second device, and transferring SIM credentials from active device to inactive devices allows the subscriber to easily move his/her telephony account, phone number, and carrier network access from one mobile device to another device.

Jerath teaches wherein a first charge generated for the virtual subscriber identity when the first device accesses the network via the virtual subscriber identity is added to a second charge associated with the communication number of the second device according to an association between the virtual subscriber identity of the first device and the communication number (see Jerath, [0036] where Jerath discussing performing correcting billing by making a call detail record ‘CDR’ that associates the VIMSI with the actual IMSI).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Li (which already associates the VIMSI with the actual IMSI), and have add a first charge generated by the virtual subscriber identity to a second charge associated with the communication number of the second device according to the charge association when the first device accesses the network via the virtual subscriber identity, as taught by Jerath, thus allowing shared usage of data services from a mobile device by using a virtual SIM, as discussed by Jerath (see Jerath, [0014]). 
Regarding claims 20, 24, and 29, Li discloses a method, implemented by a second device (see active device 15 in Fig. 1) having a communication number (see [0019] for a phone number), comprising: 

5sending a data package to the first device via a short range communications connection (see [0017] - [0020], [0026], [0027] for transferring the data, i.e., the virtual SIM credential, from an active device to another inactive device using Bluetooth, NFC, etc.), wherein the data package comprises first information (i.e., tempID) associated with the virtual subscriber identity corresponding to the communication number (see [0016] - [0019], [0026] – [0031] for transferring the data from an active device to another inactive device using local connectivity, see [0033], [0034], [0036], [0038] for after receiving the tempID from the carrier ID server, active device transmits the tempID to inactive device and allows the SIM credentials to be transferred virtually to easily move his/her telephony account, phone number, and carrier network access from one mobile device to another device, and see [0057], [0096] for packet data communication in wireless local area networks). 
Li teaches sharing access to the carrier network between the first and second device, the link shared between the TIMSI (which behave as virtual SIM credentials on the carrier network) of the first device and the IMSI of the second device, and transferring SIM credentials from active device to inactive devices allows the subscriber to easily move his/her telephony account, phone number, and carrier network access from one mobile device to another device.

Jerath teaches obtaining a bill comprising a first charge and a second charge, wherein the first charge is generated for the virtual subscriber identity when the first device accesses a network via the 10virtual subscriber identity, the second charge is generated by the communication number, and the first charge is added to the second charge according to an association between the virtual subscriber identity of the first device and the communication number (see Jerath, [0012], [0036], [0040] where Jerath discussing the Charging Gateway Function (CGF) comprising the parameters needed for billing of the data packets consumed by the subscriber in the form of a Call Detail Record (CDR) and performing correcting billing by making the CDR that associates the VIMSI with the actual IMSI).  
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date the invention was made, to modify the invention of Li (which already associates the VIMSI with the actual IMSI), and have obtaining a bill comprising a first charge and a second charge, wherein the first charge is generated for the virtual subscriber identity when the first device accesses a network via the 10virtual subscriber identity, the second charge is generated by the communication number, and the first charge is added to the second charge according to an association between the virtual 
Regarding claims 2, 3, 8, 9, 15, 18, 21, and 25, Li in view of Jerath disclose wherein the first device comprises a wearable device or a tablet computer, the second device comprises a mobile phone (see Li, Fig. 1, [0015]).
Regarding claim 4, Li in view of Jerath disclose binding the communication number and an identifier of the second device (see Li, [0019], [0024], [0032]).
Regarding claim 5, Li in view of Jerath disclose generating first information associated with the virtual subscriber identity for the first device to obtain the virtual subscriber identity (see Li, [0032], [0036], [0038] for the carrier ID server generates a tempID associated with virtually transferring SIM credentials).
Regarding claim 6, Li in view of Jerath disclose the first information comprises verification information (see Li, [0016], [0036], [0037], [0044], [0046], [0048] for carrier ID server uses retrieved public key to determine whether the credentials were genuinely issued or generated by primary credential module). 
	Regarding claims 10, 16, and 19, Li in view of Jerath disclose wherein the first device comprises an embedded subscriber identity module (eSIM), and wherein the virtual subscriber identity is obtained by the first device via the eSIM according to the information in the received data package (see Li, [0002] for eSIM, see [0036], [0038] for the inactive device receives tempID which behaves just like an actual SIM credential, see [0065] for the device function associated with virtually transferring SIM credentials).

Regarding claims 12, 22, and 26, Li in view of Jerath disclose controlling an authority of the first device, by the second device, to use the virtual 25subscriber identity (see Li, [0029], [0030] for active device authenticates and pairs with inactive device to allow the SIM credentials to be transferred virtually). 
Regarding claims 13, 23, and 27, Li in view of Jerath disclose encrypting, by the second device, the data package (see Li, [0047], [0048] for encrypted the signed credentials).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is 2016/0227403 (Narashima et al.) which discloses a method for operating a wearable device on a wireless wide area network. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONG-THUY THI TRAN whose telephone number is (571)270-3199. The examiner can normally be reached Monday-Friday: 9AM - 6PM (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONG-THUY T TRAN/           Primary Examiner, Art Unit 2645